DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 was filed after the mailing date of the Application on 11/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Gynz-Rekowski (US 6,966,373).
With regards to claim 1: 	Von Gynz-Rekowski discloses (refer to Fig. 1 and 2 below) a fluidic device, comprising:
 	a gate actuator (20) including at least one chamber (37) that is configured to change in shape upon application of a pressure;
 	a channel (14)  including a source and a drain (not shown); and
 	a T-block (11, 16, 46) element including a barrier portion (16, 24) and an actuator portion (11) operatively coupled to the gate actuator such that the T-block element moves between a closed position (Fig. 2 below) with the barrier portion (16, 24) at least partially blocking the channel (14) and an open position (Fig. 1 below), wherein the channel (14) is configured to transport fluid (13) from the source to the drain when the T-block element (11, 16, 24) is in the open position and wherein transportation of the fluid (13) from the source to the drain is inhibited when the T-block element is in the closed position.

    PNG
    media_image1.png
    1241
    883
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 2: 	Von Gynz-Rekowski discloses the fluidic device of claim 1, wherein the gate actuator (20) is positioned between the actuator portion (11) and the channel (14).

    PNG
    media_image2.png
    1231
    844
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 3: 	Von Gynz-Rekowski discloses the fluidic device of claim 1, wherein the actuator portion (11) extends radially outward from the barrier portion (46).
With regards to claim 4: 	Von Gynz-Rekowski discloses the fluidic device of claim 1, wherein the gate actuator (20) is located outside of the channel (14) (since the channel is formed by the inner wall of the wall (44), thus the gate actuator (20) is position in the T-block element (see Fig. 1 above), thus outside of the channel).
With regards to claim 5: 	Von Gynz-Rekowski discloses the fluidic device of claim 1, wherein the at least one chamber (26) of the gate actuator (20) is inflatable upon application of a fluid pressure.
With regards to claim 6: 	Von Gynz-Rekowski discloses the fluidic device of claim 1, wherein the at least one chamber of the gate actuator (20) is defined by a flexible and extensible material.
With regards to claim 7: 	Von Gynz-Rekowski discloses the fluidic device of claim 1, wherein the barrier portion (16, 24) of the T-block element extends into the channel (14) through an aperture in a channel wall (44) forming the channel.
With regards to claim 8: 	Von Gynz-Rekowski discloses the fluidic device of claim 1, wherein a cross section of the channel (14) is circular, elliptical, square, or rectangular.
With regards to claim 9: 	Von Gynz-Rekowski discloses the fluidic device of claim 1, wherein a cross section of the gate actuator (20) is circular, elliptical, square, or rectangular.
With regards to claim 18:
 	In making and/or using the device of Von Gynz-Rekowski, one would necessary perform a method of forming a fluidic device, the method comprising:
 	positioning a barrier portion (16) of a T-block element (11, 16) in a channel (14) to selectively block fluid flow through the channel;
 	positioning an actuator portion (11) of the T-block element outside of the channel (14) (since the channel is formed by the inner wall of the wall (44), thus the portion (11) is position in the through hole of the wall 44, thus outside of the channel);
 	operatively coupling a gate actuator (20) to the actuator portion (11) of the T-block element, wherein the gate actuator includes at least one chamber (37) that is configured to change in shape in response to a pressure signal, such that activation of the gate actuator results in movement of the barrier portion (11) of the T-block element between a closed position blocking the fluid flow through the channel and an open position allowing the fluid flow through the channel.
With regards to claim 19:
 	Von Gynz-Rekowski discloses the method of claim 18, wherein operatively coupling the gate actuator (20) to the actuator portion (11) of the T-block element comprises positioning at least a portion of the gate actuator (20) between the actuator portion (11) of the T-block element and the channel (14).
With regards to claim 20:
 	Von Gynz-Rekowski discloses the method of claim 18, wherein operatively coupling the gate actuator (20) to the actuator portion (11) of the T-block element comprises coupling an inflatable chamber (37) to the actuator portion (11) of the T-block element.
Allowable Subject Matter
Claims 14-17 are allowed.
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753